DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 16-31 in the reply filed on August 18, 2022 is acknowledged.
Claims 32-47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 18, 2022.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 appears to recite only language that already appears in independent claim 16, from which claim 21 depends and thus claim 21 appears to be duplicative in nature.
Claim 26 has been written as a dependent claim, but the claim number from which it is intended to depend has been deleted by the preliminary amendment filed March 13, 2020.  Claim 26 should apparently depend from claim 24, so that “the angle at which each of the orifices passes” would have proper antecedent basis, which is lacking as currently recited.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 18, 20, 21, and 27 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Nagata.
Nagata (Fig. 1; col. 2, lines 63-65; col. 3, lines 46-49) discloses an enclosure (11) including an outer annular plate attached to a circular (claim 27) ring-shaped chamber forming a hollow cavity, the plate comprises at least one aperture extending through the entire thickness of the plate, the aperture being configured to be connected at one end thereof to at least one supply of gas by a connecting tube (12), as required by claims 18 and 21, the aperture being configured to be connected at the other end to the hollow cavity of the ring-shaped chamber, and a plurality of orifices (28) extending from the hollow cavity in a direction away from the plate (11) through the entire thickness of the ring shaped chamber.  Applicant should note that the intended use of the enclosure, as recited by instant independent claim 16, cannot be considered to lend patentable weight to the enclosure, since the intended use clause in the preamble of the claim does not provide any distinguishing structural features beyond those taught by Nagata.  Further with regard to instant claim 20, any gas supplied to the reference apparatus, via gas inlet tube (12), when combined or dissolved into a solution in connection with the device would at least dilute the solution, thus increasing or decreasing the pH of the solution once diluted.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17, 19, 22, 23, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Nagata.
Nagata (Fig. 1; col. 2, lines 63-65; col. 3, lines 46-49) as applied to claims 16, 18, 20, 21, and 27 above, substantially discloses applicant’s invention as recited by instant claims 17, 19, 22, 23, and 28-30, except for the multiple apertures in the plate, as recited by claim 17, the diameter of the tube, as recited by instant claim 19, the distance between and the diameter of the plurality of orifices, as recited by instant claims 22 and 23, and the dimensional characteristics and/or shape of the ring shaped chamber, as recited by instant claims 28-30.  
With regard to the multiple apertures in the plate, to feed gas to the enclosure, it would have been obvious for an artisan at the time of the filing of the application to provide multiple apertures in the place of the single aperture in the plate of Nagata, since it has long been recognized by the Court as an obvious expedient to provide multiple known elements to provide an expected multiplied effect to the operation of the device.
Similarly, the Court has established, that simple modification of the shape or size of a known element within a known device, without a clear showing of criticality related to the shape or size change, to be evidence of an obvious modification.  Accordingly, absent an unexpected showing of criticality, it would have been obvious for an artisan at the time of the filing of the application, to modify the diameter of the tube (12) of Nagata, as recited by instant claim 19; the spacing and diameter of the plurality of orifices (28) of Nagata, as recited by instant claims 22 and 23; and the shape (circular or oval) and size of the ring shaped chamber of Nagata, as recited by instant claims 28-30, as an obvious matter of design choice that would have been dictated by flow characteristics of the gas transported through the enclosure relative to the intended use of the device to act upon a given material.
Allowable Subject Matter
Claims 24, 25, and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 26 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 26 is assumed to best depend from claim 24, since such would provide proper antecedent basis for “the angle of the orifices”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S BUSHEY whose telephone number is (571)272-1153. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.B/8-29-22
						/CHARLES S BUSHEY/                                                                 Primary Examiner, Art Unit 1776